FILED
UNITED STATES DISTRICT COURT DEC -2
FOR THE DISTRICT OF COLUMBIA - 2 2019

Clerk, U.S. District & Bankruptcy

 

Jeffrey Lee Whitlow, Jr., ) Courts for the District of Columbia
)
Petitioner, )
) Civil Action No. 15-0658 (UNA)
)
)
Steven T. Mnuchin! et al., )
) é .
Defendants. )
MEMORANDUM OPINION : /

In a letter to the Clerk of Court dated September 11, 2019 [Dkt. # 5], petitioner, a
prisoner appearing pro se, seeks to reopen this mandamus action. The action was dismissed - .
without prejudice on September 4, 201 5, based on petitioner’s failure to comply with the filing
fee requirements of the Prison Litigation Reform Act. See Order [Dkt. # 4]. Petitioner’s request
will be denied.

In its discretion, a court may relieve a party from a final judgment, order or proceeding
for any one of six enumerated reasons, see Fed. R. Civ. P. 60(b)(1)-6), none of which petitioner
has asserted. Certain motions must be brought with one year of the final order, and all other
motions, including those based on the catchall provision of paragraph six, must be brought
“within a reasonable time.” Fed. R. Civ. P. 60(c)(1). Petitioner has not acknowledged, much
less explained, the four-year span between thé final order and the current motion. Regardless, to

‘ justify reopening this matter, petitioner must show that his underlying claim is meritorious. He
need not satisfy a particularly “high bar” but still must offer “a hint of a suggestion” that he

might prevail if the case is reopened. Thomas v. Holder, 750 F.3d 899, 902 (D.C. Cir. 2014) |

 

' By substitution pursuant to Fed. R. Civ. P. 25(d).
(quoting Marino v. DEA, 685 F.3d 1076, 1080 (D.C. Cir. 2012) (internal quotation marks
omitted)),

Petitioner seeks a writ of mandamus to compel the Secretary of the Treasury, the
Secretary of the Department of Transportation, and his Warden, currently at Fort Dix, New
Jersey, to “perform| ] their purely ministerial duties in discharging petitioner from custody and
returning” his bonds “and all tangible and intangible property that belongs to petitioner.” Pet. for
a Writ of Mandamus at 5 [Dkt. # 1]. Petitioner alleges that he is so entitled because “the debt”
for his criminal prosecution “has been paid in full and satisfied,” id. at 1, but his continued
incarceration suggests otherwise. See Whitlow v. United States, 2015 WL 12001280, at *2
(E.D.N.C. May 19, 2015) (noting that petitioner “was sentenced on February 17, 2005, and is
serving a 24 year term of incarceration from a second degree murder conviction in the Superior
Court of the District of Columbia”) (internal record citation omitted)).

If petitioner were to succeed in this action, his confinement could not stand. Therefore,
petitioner’s claim is “not cognizable unless and until he meets the requirements of Heck” by
demonstrating that his senténce has been invalidated via direct appeal or habeas corpus, or
declared void by an authorized tribunal. Harris v. Fulwood, 611 Fed. App’x. 1, 2 (D.C. Cir.
2015) (per curiam) (citing Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)). Heck’s favorable
termination requirement applies “no matter the relief sought (damages or equitable relief) .. . if
success in the action would necessarily demonstrate the invalidity of confinement or its
duration.” /d. (quoting Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (internal quotation marks

and other alterations omitted).
\

For the foregoing reasons, petitioner’s request to reopen this action is denied. A separate —

Date: Novembert— , 2019 United Sfates District Judge

order accompanies this Memorandum Opinion.
